Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
All Claims of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 15809249. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of the burn wire and resistor are included in the cited patent to deploy solar panels of a satellite as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-41, 43-47 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Orias et al. US20160107771.
Re. claim 37. (New) Orias discloses A system for constraining and releasing a satellite solar panel (Abstract), comprising: a burn resistor 42 configured to heat up when current passes through; a burn wire 60 configured to restrain an outer stowed solar panel, wherein the burn wire is configured to be severed by the burn resistor (Abstract), allowing the outer stowed panel to unfold and deploy (deployment of the solar panel); and an activation circuit (electrical circuit) configured to selectively control the current through the burn resistor to sever the burn wire for controllable deployment of the outer stowed solar panel.
Re. claim 41. The rejection of claim 37 is applied Mutatis Mutandis to the limitations of Claim 41. Claim 41 is rejected
Re. claim 38. (New) Orias discloses The system of claim 37, further comprising restraining pins 58 disposed on either side of the burn resistor to increase a contact surface area between the burn wire and the burn resistor. 
Re. claim 39. (New) Orias discloses The system of claim 37, wherein the activation circuit includes a power source (electrical power source Para 7) connected to the burn resistor via a controllable switching device (inherently incorporated in the electrical circuit and control).
Re. claim 40. (New) Orias discloses The system of claim 39, wherein the controllable switching device is configured to receive an actuation signal from an on-board control to activate the current to flow through the burn resistor (controllable as disclosed abstract and disclosure).
Re. claim 43. (New) Orias discloses The method of claim 41, wherein the selectively energizing directs current through the at least two burn resistors to sever the burn wire (Abstract).
Re. claim 44. (New) Orias discloses The method of claim 41, further comprising thermally isolating (para 31) the two or more burn resistors by a circuit board to contain at least a portion of heat generated by the at least two burn resistors.
Re. claim 45. (New) Orias discloses The method of claim 44, further comprising securing the circuit board to at least one panel of the array of satellite solar panels (disclosed to release the panel in Abstract therefor connection is apparent).
Re. claim 46. (New) Orias discloses The method of claim 44, further comprising mechanically coupling the two burn resistors to the circuit board (“coupled to the electric circuit” – Abstract).
Re. claim 47. (New) Orias discloses The method of claim 41, wherein the burn wire includes a monofilament (para 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642